Citation Nr: 1538228	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  11-01 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for arthritis and disc compression of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from November 1995 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied the Veteran's claims.

In November 2011, the Veteran and her spouse testified before a Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file. 

In December 2012, this matter was remanded for additional development.

The Veterans Law Judge who conducted the Veteran's November 2011 hearing is no longer employed by the Board.  In response to a July 2015 letter from the Board offering her the opportunity for another hearing, the Veteran responded that she did not desire a new hearing.
 

FINDING OF FACT

Spine disability, to include arthritis and disc compression, did not originate in service or until years thereafter, and is not otherwise etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for spine disability, to include arthritis and disc compression, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July and December 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded VA examinations in connection with the claim that are fully adequate to decide the claim.  The Veteran's claims file was reviewed and the basis of the opinions provided was fully explained.  

Here, the Board notes that this matter was remanded in in December 2012 in order to afford the Veteran a VA examination in connection with the claim.  this examination was afforded in February 2013 and is substantially compliant with the terms of the multiple remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran is seeking service connection for arthritis and disc compression of the spine.  The Veteran's service records indicate that she was involved in a motor vehicle accident in 1998.  She was indicated to have lumbar strain.  No x-rays were taken.  In this regard, the Board note that the Veteran has been service-connected for lumbar spine musculoligamentous strain and coccydynia.  Her current claim is for additional disability, to include arthritis and disc compression.

X-rays in September 1998, February 1999, and April 2008 are also normal, as well as a September 1999 MRI of the lumbar spine.  However, the Veteran submitted a private X-ray report dated in November 2008, which includes images of the cervical, thoracic, and lumbar spine.  The assessment of the clinician (chiropractor) was that early degenerative arthritis was present, although the specific location was not mentioned.  That X-ray also found a moderate degree of disc space narrowing at L5-S1.  A March 2009 x-ray did not mention arthritis, but did find severe disc thinning at L5-S1.

The Veteran was afforded a VA examination dated in May 2009.  The Veteran was diagnosed with lumbar spine musculoligamentous strain with coccydynia.  No x-rays were taken at that time.  

A July 2010 VA examination included X-rays of the cervical, thoracic, and lumbosacral regions.  X-rays indicated mild dextroscoliosis, thoracic spine, which may be positional.  However, x-rays did not specifically mention arthritis or findings consistent with arthritis.  They also included findings that disc spaces were well maintained.  The diagnosis was again lumbar spine musculoligamentous strain with coccydynia. 

In order to determine whether the Veteran has an additional spine condition, to include arthritis and disc compression, that is related to her service, the Veteran was afforded a VA examination dated in February 2013.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  Minimal scoliosis was found on x-ray.  The Veteran was diagnosed with lumbar strain and coccydynia.  The examiner stated that that is was less likely than not that the Veteran's spine arthritis and disc compression were related to service.     

Based on the foregoing, the Board finds that service connection for a spine disorder to include arthritis and disc compression is not warranted in this case.  The Veteran did not have arthritis in service or within one year of service.  The Veteran's current diagnosis is lumbar strain.  In addition, the February 2013 VA examiner, who examined the Veteran and her claims file and medical records, concluded that arthritis and disc compression were not related to military service.  There are no contrary opinions of record.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the February 2013 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on her own behalf that she has arthritis and disc compression that is related to military service, to include the motor vehicle accident.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has arthritis and disc compression that is related to service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though arthritis is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, while the Veteran has experience pain since the motor vehicle accident in service, she has been service-connected for disabilities related to that accident.  In addition, the medical does not indicate the presence of possible arthritis and disc compression until many years after service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a spine disorder, to include arthritis and disc compression, is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


